Case 5:17-cr-20184-JEL-MKM ECF No. 591, PageID.9095 Filed 03/29/21 Page 1 of 5




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


 United States of America,

                         Plaintiff,     Case No. 17-20184

 v.                                     Judith E. Levy
                                        United States District Judge
 Corey Toney (D-1),
                                        Mona K. Majzoub
                      Defendant.        Magistrate Judge
 ________________________________/


   ORDER DENYING DEFENDANT COREY TONEY’S MOTION
          FOR COMPASSIONATE RELEASE [583]

      Before the Court is Defendant’s request for compassionate release

from FCI McKean due to the ongoing COVID-19 pandemic. (ECF No.

583.) For the following reasons, Defendant’s motion is DENIED.

Background

      On February 26, 2019, Defendant pled guilty to one count of RICO

conspiracy in violation of 18 U.S.C. § 1962(d). (ECF No. 226.) The Court

subsequently sentenced Defendant to 90 months’ imprisonment. (ECF

No. 253.)
Case 5:17-cr-20184-JEL-MKM ECF No. 591, PageID.9096 Filed 03/29/21 Page 2 of 5




      On March 3, 2021, Defendant moved for compassionate release

and/or reduction of his sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i),

arguing that the danger posed to him by the COVID-19 pandemic due to

his obesity, diabetes, collapsed lung, and mental health conditions

constitutes an “extraordinary and compelling reason” for release. (ECF

No. 583, PageID.8859-8860.) The United States responded in opposition

to the motion on March 18, 2021. (ECF No. 589.) In addition to their legal

filing, the United States provided a copy of Defendant’s current medical

records and a copy of a vaccine consent form indicating that, after being

provided a copy of the COVID-19 Vaccine Emergency Use Authorization

Fact, Defendant declined to receive the first dose of the Pfizer COVID-19

vaccine on February 2, 2021. (ECF No. 590.)

Analysis

      Compassionate-release motions require a “three-step” inquiry:

      First, the Court must “find that extraordinary and compelling
      reasons warrant a sentence reduction”;

      Second, the Court must “ensure that such a reduction is
      consistent with applicable policy statements issued by the
      Sentencing Commission”; and

      Finally, the Court must “consider all relevant sentencing
      factors listed in 18 U.S.C. § 3553(a).”
                                      2
Case 5:17-cr-20184-JEL-MKM ECF No. 591, PageID.9097 Filed 03/29/21 Page 3 of 5




United States v. Elias, 984 F.3d 516, 518 (6th Cir. 2021). “If each of these

requirements are met, the district court may reduce the term of

imprisonment. 18 U.S.C. § 3582(c)(1)(A).” Id.

      The Court denies Defendant’s motion for compassionate release

because his access to the COVID-19 vaccine mitigates any extraordinary

and compelling reasons that might otherwise justify release.1 Courts in

this circuit have consistently refused to find extraordinary and

compelling medical circumstances when a defendant declines the

COVID-19 vaccine. See, e.g., United States v. Goston, No. 15-20694 (E.D.

Mich. Mar. 9, 2021) (Levy, J.); United States v. Macgregor, No. 15-20093

(E.D. Mich. Mar. 12, 2021) (Leitman, J.); United States v. Ervin, No. 14-

000195 (M.D. Tenn. Mar. 5, 2021) (Richardson, J.). Additionally, the

Centers for Disease Control and Prevention advise that the Pfizer vaccine

is 95% effective at preventing COVID-19 in individuals who have not


      1  The Court additionally notes that, even were the vaccine unavailable to
Defendant, the Court would deny this motion on the basis that there is no evidence
of extraordinary and compelling medical circumstances warranting relief.
Defendant’s Bureau of Prison medical records demonstrate that, as of February 1,
2021, his body-mass index was 26.17, which is not within a range flagged by the
Centers for Disease Control and Prevention as a confirmed high risk. (See ECF No.
590-3, PageID.9068.) Nor do the BOP medical records support Defendant’s
allegations of respiratory issues.
                                        3
Case 5:17-cr-20184-JEL-MKM ECF No. 591, PageID.9098 Filed 03/29/21 Page 4 of 5




previously contracted COVID-19, and “[e]fficacy [i]s similarly high in a

secondary analysis including participants [with] evidence of previous

SARS-CoV-2 infection.” The Advisory Committee on Immunization

Practices’ Interim Recommendation for Use of Pfizer-BioNTech COVID-

19 Vaccine—United States, December 2020, Centers for Disease Control

(Jan.                                28,                               2021)

https://www.cdc.gov/mmwr/volumes/69/wr/mm6950e2.htm?s_cid=mm69

50e2_w.

        Because there are no extraordinary and compelling reasons for

release, the Court need not consider Defendant’s § 3553 sentencing

factors. See Elias, 984 F.3d at 518.

        Accordingly, Defendant’s motion is DENIED.

        IT IS SO ORDERED.

Dated: March 29, 2021                      s/Judith E. Levy
Ann Arbor, Michigan                        JUDITH E. LEVY
                                           United States District Judge




                                       4
Case 5:17-cr-20184-JEL-MKM ECF No. 591, PageID.9099 Filed 03/29/21 Page 5 of 5




                      CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on March 29, 2021.


                                          s/William Barkholz
                                          WILLIAM BARKHOLZ
                                          Case Manager




                                      5
